J-S34022-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA           :   IN THE SUPERIOR COURT OF
                                           :        PENNSYLVANIA
                                           :
               v.                          :
                                           :
                                           :
    MICHAEL ALLAN FROST                    :
                                           :
                     Appellant             :   No. 1656 WDA 2018

             Appeal from the PCRA Order Entered October 24, 2018
     In the Court of Common Pleas of Crawford County Criminal Division at
                       No(s): CP-20-CR-0001288-1999


BEFORE:      DUBOW, J., McLAUGHLIN, J., and COLINS, J.*

MEMORANDUM BY McLAUGHLIN, J.:                   FILED SEPTEMBER 10, 2020

        Michael Allan Frost appeals from the order dismissing as untimely his

petition filed under the Post Conviction Relief Act (“PCRA”), 42 Pa.C.S.A. §§

9541-9546. Frost’s counsel has filed a Turner/Finley1 brief and a Motion for

Leave to Withdraw as Counsel. We grant counsel leave to withdraw and affirm

the order of the PCRA court.

        Frost pled guilty to three counts of involuntary deviate sexual

intercourse and two counts of endangering welfare of children2 for acts he

committed in 1998 and 1999. On May 19, 2000, the trial court sentenced Frost


*   Retired Senior Judge assigned to the Superior Court.
1Commonwealth v. Turner, 544 A.2d 927 (Pa. 1988); Commonwealth v.
Finley, 550 A.2d 213 (Pa.Super. 1988) (en banc).
2   See 18 Pa.C.S.A. §§ 3123(a)(6) and 4304(a), respectively.
J-S34022-19


to serve an aggregate term of 16 to 32½ years’ imprisonment. The court

entered an amended sentencing order on June 6, 2000, giving Frost credit for

time served. At sentencing, the court notified Frost that he would be subject

to a 10-year registration requirement under Megan’s Law. See N.T.,

5/19/2000, at 29. Frost did not file a direct appeal.

        After numerous unsuccessful PCRA petitions, on April 24, 2018, Frost

filed the subject petition, his eleventh. Proceeding pro se, Frost alleged that

the application of Subchapter H of the Sexual Offender Registration and

Notification Act (“SORNA”)3 to Frost’s case would violate the Ex Post Facto

Clauses of the state and federal constitutions, pursuant to Commonwealth

v. Muniz, 164 A.3d 1189 (Pa. 2017).

        The PCRA court appointed counsel, who filed an amended petition. In

the amended petition, Frost argued that upon his release, he should be subject

to the registration requirements of the version of Megan’s Law that was in

place at the time he committed his crimes. In the alternative, Frost argued

that he should be subject to the recently enacted Subchapter I of SORNA.4

Frost asserted that his petition was timely as he mailed it from prison within

60 days of the February 21, 2018 amendments to SORNA, which included the

addition of Subchapter I.


3   See 42 Pa.C.S.A. §§ 9799.10-9799.41.
4   See 42 Pa.C.S.A. §§ 9799.51-9799.75.




                                     -2-
J-S34022-19


        Following argument,5 the PCRA court issued Pa.R.Crim.P. 907 notice of

its intention to dismiss Frost’s petition without a hearing due to the petition’s

untimeliness. See Pa.R.Crim.P. 907. The court concluded that the petition did

not qualify as timely on the basis of Muniz, and explained that the registration

requirements under the current version of SORNA would apply to Frost upon

his release. The notice gave Frost 20 days from September 25, 2018, to

respond.

        Frost mailed an untimely pro se response to the PCRA court,6 again

asserting that the application of Subchapter H to his case would be

unconstitutional pursuant to Muniz. Frost also argued that he should not be

subject to the requirements of Megan’s Law, as it was replaced by SORNA,

and that Subchapter I of SORNA is unconstitutional as applied to him, as it

violates the ex post facto clause of the state and federal constitutions and the

prohibition against double jeopardy. The PCRA court forwarded a copy to

Frost’s counsel, and dismissed the petition.

        Frost filed a timely pro se notice of appeal on November 19, 2018.7 The

docket does not reflect whether the court sent a copy of the notice of appeal


5   A transcript of the argument is not included in the certified record.
6   Frost dated the response October 21, 2018.

7  Although Frost was represented by counsel, a criminal defendant
represented by counsel may file a pro se notice of appeal. See
Commonwealth v. Williams, 151 A.3d 621, 624 (Pa.Super. 2016).




                                        -3-
J-S34022-19


to Frost’s counsel.8 See Pa.R.Crim.P. 576(A)(4). The PCRA court then issued

an order directing Frost to file a concise statement of matters complained of

on appeal, stating that Frost was “unrepresented.” See Pa.R.A.P. 1925(b).

The docket does not contain a notation that the court sent a copy of the order

to Frost’s counsel. Frost thereafter filed an untimely pro se Rule 1925(b)

statement.

      Approximately    one   month    later,   the   court   entered   an   order

acknowledging that Frost had filed a pro se notice of appeal and Rule 1925(b)

statement while still represented by counsel. The court stated that although

Frost “has counsel of record,” he “may continue” to act pro se “with the

understanding that if he wishes to have his attorney act on his behalf, he must

file a motion requesting that[,] so that counsel can be directed to, again, be

involved in this matter on behalf of [Frost.]” See Order, 1/18/19, at 1. In

February 2019, the trial court ordered that counsel would continue to

represent Frost on appeal.


8 Apparently unaware that Frost had filed a pro se notice of appeal and that
an appeal was already pending, on December 4, 2018, Frost’s counsel
petitioned the court for leave to appeal nunc pro tunc. In the petition, Frost’s
counsel alleged that Frost had asked him within the appeal period to file an
appeal, but he had failed to do so. The PCRA court denied counsel’s petition.




                                     -4-
J-S34022-19


        Frost’s counsel initially filed a Motion for Leave to Withdraw as Counsel

and an Anders9 brief.10 By memorandum dated November 26, 2019, this

Court concluded that counsel’s initial request to withdraw was deficient due to

an error in counsel’s letter to Frost. Counsel advised Frost, “Should the [c]ourt

decide to grant my Motion for Leave to Withdraw as Counsel in your case, you

do have the right to proceed pro se (representing yourself) or you may hire

counsel of your own choosing.” See Letter, 3/22/19, at 9 (unpaginated). This

advice was erroneous, as Frost had the immediate right to proceed with the

appeal — whether pro se or with new counsel — once counsel sought leave to

withdraw. See Commonwealth v. Muzzy, 141 A.3d 509, 512 (Pa.Super.

2016).

        Accordingly, we denied counsel’s motion to withdraw and instructed

counsel to file either an advocate’s brief or a no-merit letter and request to

withdraw within 30 days. Further, this Court clarified that the issues on appeal

would not be limited to those listed in Frost’s pro se Rule 1925(b) statement.


9   Anders v. California, 386 U.S. 738 (1967).

10 The proper filing in conjunction with a request to withdraw from PCRA
representation is a Turner/Finley “no-merit” letter. See Commonwealth v.
Wrecks, 931 A.2d 717, 722 (Pa.Super. 2007) (explaining differences between
requirements to withdraw during PCRA representation and on direct appeal).
However, because an Anders brief provides greater protection to a defendant,
we may accept it in lieu of a no-merit letter. See Commonwealth v.
Widgins, 29 A.3d 816, 817 n.2 (Pa.Super. 2011).




                                       -5-
J-S34022-19


       Counsel has since filed a renewed Turner/Finley brief and a Motion for

Leave to Withdraw as Counsel. A Turner/Finley brief must “[detail] the

nature and extent of counsel’s diligent review of the case, [list] the issues

which the petitioner wants to have reviewed, [explain] why and how those

issues lack merit, and [request] permission to withdraw.” Wrecks, 931 A.2d

at 721. Counsel must also send to the petitioner (1) a copy of the no-merit

letter, (2) a copy of counsel’s petition to withdraw, and (3) “a statement

advising petitioner of the right to proceed pro se or by new counsel.” Id. When

counsel seeks to withdraw from appellate representation, his letter must

advise the petitioner that he has the right to proceed pro se or through new

counsel immediately upon counsel’s request to withdraw. Muzzy, 141 A.3d at

512. If counsel has satisfied the Turner/Finley requirements, this Court will

then “conduct its own review of the merits of the case.” Wrecks, 931 A.2d at

721.

       Here, counsel has substantially complied with the technical demands of

Turner/Finley. Counsel sent Frost copies of his no-merit brief and his Motion

for Leave to Withdraw as Counsel. In his cover letter to Frost, counsel cured

the defects of his March 22, 2019 letter, advising, “Upon the filing of my

Motion for Leave to Withdraw as Counsel, you have the immediate right to

proceed in the appeal pro se (representing yourself) or through privately-

retained counsel.” See Letter, 12/9/19, at 10 (unpaginated).




                                     -6-
J-S34022-19


      In his Turner/Finley brief, counsel provides a procedural history of the

case, addresses Frost’s issues raised on appeal, and explains why counsel

believes those issues lack merit. In particular, counsel thoroughly discusses

why Frost’s petition is untimely pursuant to 42 Pa.C.S.A § 9545(b). We thus

conclude that counsel’s request to withdraw meets the technical requirements,

and we turn to an independent review of the case. Frost has not filed a

response to counsel’s no-merit brief and withdrawal request.

      Our standard of review from the denial of post-conviction relief “is

limited to examining whether the PCRA court’s determination is supported by

the evidence of record and whether it is free of legal error.” Commonwealth

v. Ligon, 206 A.3d 515, 518 (Pa.Super. 2019) (quoting Commonwealth v.

Ousely, 21 A.3d 1238, 1242 (Pa.Super. 2011)).

      The PCRA’s time requirements are a jurisdictional prerequisite.

Commonwealth v. Bankhead, 217 A.3d 1245, 1247 (Pa.Super. 2019). A

PCRA petition must be filed within one year of the date the petitioner’s

judgment of sentence becomes final, unless at least one statutory exception

applies. 42 Pa.C.S.A. § 9545(b)(1). A judgment of sentence becomes final “at

the conclusion of direct review, including discretionary review in the Supreme

Court of the United States and the Supreme Court of Pennsylvania, or at the

expiration of time for seeking the review.” 42 Pa.C.S.A. § 9545(b)(3).

      Here, the trial court entered a final sentencing order on June 6, 2000,

and Frost did not file a notice of appeal. Therefore, his judgment of sentence


                                    -7-
J-S34022-19


became final on July 6, 2000, 30 days after sentencing. See Pa.R.A.P. 903(a).

Frost’s petition, filed nearly 18 years later, is thus facially untimely.

      A petition filed after the one-year time period may be considered if one

of three enumerated exceptions applies:

         (i) the failure to raise the claim previously was the result of
         interference by government officials with the presentation
         of the claim in violation of the Constitution or laws of this
         Commonwealth or the Constitution or laws of the United
         States;

         (ii) the facts upon which the claim is predicated were
         unknown to the petitioner and could not have been
         ascertained by the exercise of due diligence; or

         (iii) the right asserted is a constitutional right that was
         recognized by the Supreme Court of the United States or
         the Supreme Court of Pennsylvania after the time period
         provided in this section and has been held by that court to
         apply retroactively.

Id. at § 9545(b)(1)(i-iii).

      Upon review, we conclude that Frost has failed to prove that one of the

Section 9545(b)(1) timeliness exceptions applies. Although the Supreme

Court held in Muniz that Subchapter H of SORNA is unconstitutional when

applied to offenders who, like Frost, committed their offenses prior to the

enactment of SORNA, neither the United States Supreme Court nor the

Pennsylvania Supreme Court has held that Muniz newly recognized a

constitutional right that applies retroactively. Commonwealth v. Greco, 203

A.3d 1120, 1124 (Pa.Super. 2019). Thus, the Muniz decision cannot render

a PCRA petition timely. See 42 Pa.C.S.A. § 9545(b)(1)(iii). Moreover, the

2018 amendments to SORNA have rendered Frost’s challenge to Subchapter

                                       -8-
J-S34022-19


H moot, because Subchapter I will now apply to Frost. See Johnson v.

Martofel, 797 A.2d 943, 946 (Pa.Super. 2002) (stating change in facts may

make controversy moot).

      Frost also argued that the application of Subchapter I to his case would

constitute an illegal sentence, and that his petition is timely based on the

enactment of Subchapter I.11 See 42 Pa.C.S.A. § 9545(b)(1)(ii). However,

Frost did not raise a challenge to Subchapter I until he responded to the court’s

Rule 907 notice.12 This filing was untimely, and also a nullity, as Frost filed it

pro se while represented by counsel. See Commonwealth v. Britt, 83 A.3d

198, 204 (Pa.Super. 2013). Frost therefore waived any argument that

Subchapter I renders his sentence illegal, and the enactment of Subchapter I

cannot satisfy a timeliness exception in this case. See Commonwealth v.

Robinson, 185 A.3d 1055, 1061-63 (Pa.Super.) (en banc) (holding newly

discovered facts must bear some connection to underlying claim), appeal

denied, 192 A.3d 1105 (Pa. 2018).


11 It is questionable whether any new legislation can provide a basis for an
exception to the PCRA time bar. See Commonwealth v. Lacombe, --- A.3d
----, No. 35 MAP 2018, 2020 WL 4150283, at *10-11 (Pa. July 21, 2020)
(recognizing that challenges to changes in sex offender registration statutes,
which may occur years after the petitioners’ judgment of sentence has become
final, may not meet the PCRA’s timeliness requirements); see also Greco,
203 A.3d at 1125 (stating post-conviction petition seeking declaration of
reporting requirements, filed in the Court of Common Pleas against the
Commonwealth, is subsumed by the PCRA).

12In his Amended Petition, Frost actually requested the PCRA court declare
that he would be subject to Subchapter I upon his release from prison.


                                      -9-
J-S34022-19


      Accordingly, we conclude that Frost’s PCRA petition is untimely, and our

independent review does not reveal any colorable issues. Although we do not

reach the merits of the claim, we recognize that subsequent to Frost’s

commencement of this       appeal, our Supreme Court established that

Subchapter I is not punitive, and so its application does not support ex post

facto or double jeopardy claims. See Lacombe, 2020 WL 4150283, at *3 n.5,

*18. We therefore affirm the PCRA court’s order denying Frost relief and grant

counsel’s Motion for Leave to Withdraw.

      Order affirmed. Motion for Leave to Withdraw granted.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/10/2020




                                    - 10 -